Citation Nr: 0534872	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  01-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist, claimed as secondary to the 
service-connected carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1979 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied the claim of entitlement to service connection for 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  The veteran relocated to the 
jurisdiction of the RO in Fort Harrison, Montana, and the 
claims file was transferred to the RO in Fort Harrison.  

In June 2003 and September 2004, the issue was remanded for 
further development.  A review of the claims file shows that 
the requested development has been accomplished.  

It appears that in July 2004, the veteran requested service 
connection for depression secondary to her service-connected 
disabilities.  This issue is not ripe for appeal is referred 
to the RO for actions deemed appropriate.  

The issue of entitlement to secondary service connection for 
carpal tunnel syndrome of the right wrist is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and has made reasonable 
efforts to develop such evidence.

2.  The evidence does not contain a medical opinion tending 
to show that a disability necessitating a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy was incurred 
in or aggravated by service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability necessitating a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy have not been met.  See 38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 
3.159(b)(1), because an initial AOJ adjudication had already 
occurred.  

In February 2000, VA received the veteran's claim of 
entitlement to service connection for a total abdominal 
hysterectomy (TAH) and bilateral salpingo-oophorectomy (S-O).  
By rating decision, dated in August 2000, the RO denied the 
claim of entitlement to service connection for a TAH and 
bilateral S-O.  The veteran was notified of the decision in 
September 2000, and following receipt of notice, she timely 
disagreed with the RO's decision.  

In March 2001 and May 2001, the veteran received information 
pertaining to VCAA and VA's duty to assist, to include a 
detailed explanation of how VA planned to help her obtain 
necessary evidence and information.  The veteran received a 
Statement of the Case in September 2001.  Thereafter, the 
veteran perfected her appeal before the Board.  The record 
shows that the veteran was provided with additional 
correspondence pertaining to VCAA and VA's duty to assist, as 
well as the required Supplemental Statements of the Case.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran served on active duty from May 1979 to May 1994.  

The service medical records showed that the veteran began to 
complain of menstrual cramps within a week after she 
enlisted.  She gave a history of severe menstrual cramps 
dating back approximately 7 years.  She was given Tylenol and 
scheduled for a gynecological examination.  Service medical 
records include numerous complaints of cramping associated 
with menstruation.  In December 1984, the veteran complained 
of severe cramping before and during menses.  The impression 
was noted as dysmenorrhea.  She was placed on a trial of oral 
contraceptives to decrease the dysmenorrhea.  On periodic 
examinations during service, the veteran's pelvic 
examinations were normal.  On reenlistment examination, dated 
in July 1985, a gynecological condition was not reported.  A 
report of a gynecological examination performed in October 
1987 revealed no abnormalities.  She was told to return for a 
follow-up examination in one year.  An annual gynecological 
examination performed in 1993.  The veteran complained of 
painful menses.  The examination was normal.

Post-service, the veteran was seen at a service department 
medical facility in October 1995, for a gynecological 
examination.  She gave a recent history of an isolated 
episode of abdominal uterine bleeding, which resolved.  
Physical examination revealed no abnormalities.  According to 
an October 1996 record, an endometrial biopsy was 
unsuccessfully attempted in July 1996 in the event that the 
veteran's symptoms continued.  The diagnosis was abdominal 
menstrual bleeding.  

The veteran also received VA medical treatment from the VA 
Medical Center (VAMC) in Birmingham, Alabama for complaints 
of abnormal menstrual cycles.  In February 1997, it was noted 
that the veteran underwent a dilation and curettage (D&C) 
procedure in December 1996.  There were no fibroids or 
abnormalities reported at the time of the procedure.  

Additional VA treatment records showed that the veteran 
reported to gynecological follow-ups, beginning in August 
1997, and at that time it was noted that the veteran did not 
have any gynecological complaints.  In February 1999, the VA 
progress note showed that the veteran reported for evaluation 
of irregular menses and a fibroid.  The diagnosis was 
dysfunctional uterine bleeding and uterine myoma.  The 
etiology or medical causation of the diagnosed conditions 
were not reported.  

In February 1999, at her request, the veteran underwent a 
total abdominal hysterectomy (TAH) with bilateral salpingo-
oophorectomy (S-O).  She was counseled on the consequences of 
the surgical procedure.  The VA Operative Report showed a 
normal appearing uterus, tubes and ovaries with small 
anterior fibroid.  

On VA gynecological examination, dated in July 2000, the 
examiner documented that the veteran's claims file was 
reviewed.  The examiner noted a medical history as reported 
above.  The gynecological examination was normal, and the 
assessment was status-TAH and bilateral S-O with adequate 
hormone replacement.  It was expressly noted that there was 
no evidence that the small uterine fibroid was present in the 
past, or that that the small uterine fibroid was a 
contributing factor to the decision to proceed with a 
hysterectomy for the complaints of abnormal bleeding.  

In the statement received in April 2001, the veteran stated 
that she was not examined for the existence of fibroids in 
service, and it was her belief that she suffered for many 
years because she was not given an ultrasound, which would 
have revealed the small uterine fibroid earlier than January 
1999.  She expressed that the symptoms associated with 
dysmenorrhea were related to her decision to undergo the TAH 
and bilateral S-O procedure.  

A July 2003 lay statement was to the effect that the veteran 
suffered from severe cramps and heavy bleeding during 
service.  The author of the statement indicated that after 
service, the veteran experienced severe cramping, missed 
menstrual periods, and menstrual pain that lasted for an 
extended period of time.  

The veteran's statement, dated in August 2003, reported that 
reference to her medical record showed that she essentially 
complained of abnormal menstrual bleeding in service and 
thereafter.  She argued that the small uterine fibroid that 
was revealed after the January 1999 ultrasound was performed, 
was likely present as early as 1985.  She further argued that 
the fibroid, which she believed was present in service, 
necessarily resulted in the TAH and bilateral S-O.  

On VA gynecological examination, dated in March 2004, the 
examiner documented that the claims file was reviewed and 
provided a detailed report of the veteran's medical history.  
The examiner's impression stated that a review of the medical 
records showed that the small uterine fibroid tumor was not 
cause for a TAH and bilateral S-O, and according to the 
records, the veteran was never informed that a TAH and 
bilateral S-O was necessary.  The examiner concluded that the 
record also showed that the veteran received counseling 
regarding the procedure and the irreversibility of the 
procedure.  

Additional lay statements, dated in December 2004, 
essentially repeated the contentions previously of record.  
The contentions reiterated that the veteran suffered from 
painful menstrual cramps.  It was noted that after the 
veteran underwent a TAH and bilateral S-O, her problems with 
menstrual cramps improved.  

On VA gynecological examination, dated in April 2005, the 
examiner documented that the claims file was reviewed and 
provided a detailed report of the veteran's pertinent medical 
history.  It was noted that service medical records showed 
numerous documentation of dysmenorrhea, and the post-service 
medical record mentioned that the complaints of severe cramps 
and dysmenorrhea were present 7 to 10 years prior to her 
service.  The examiner reported that the veteran had a 
medical history significant for gynecological symptoms of 
irregular menses and dysmenorrhea prior to entering the U.S. 
Navy, and she continued to have the symptoms after her 
discharge from service.  The examiner expressly stated that 
the veteran underwent a TAH and bilateral S-O because of pain 
and cramping, and that the small uterine fibroid was 
unrelated to the dysmenorrhea.  

The medical opinion was that the TAH and bilateral S-O was 
not medically necessary as a result of the discovery of the 
small uterine fibroid.  However, the TAH and bilateral S-O 
may have been necessary as a result of any discomfort that 
the veteran may have experienced.  

In conclusion, the examiner reiterated that the TAH and 
bilateral S-O was performed as a result of the irregular 
menstrual cycles and as a result of dysmenorrhea.  The TAH 
and bilateral S-O was not performed because of any uterine 
pathology.  There was no other pathology that could explain 
the veteran's cramping and irregular menstrual cycles, such 
as endometriosis or adenomyosis.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A preexisting injury or disease is considered aggravated in 
military service where there is an increase in the disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  See 38 C.F.R. § 3.306(b).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent (emphasis added) to service.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(b) (2005).  

Until such an increase is shown, VA has no burden of 
disproving aggravation.  VAOPGCPREC 3-2003.  

The determination as to whether the requirements for a claim 
of entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  See Baldwin v. 
West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  

Analysis

The determinative issue in the veteran's case is whether the 
in-service complaints of severe abdominal cramping and 
abnormal bleeding, or the in-service diagnosis of 
dysmenorrhea, ultimately resulted in a total abdominal 
hysterectomy (TAH) and bilateral salpingo-oophorectomy (S-O) 
that was medically necessary.  

The Board finds that the medical evidence does not contain a 
medical opinion linking the complaints of severe abdominal 
cramping and abnormal bleeding, or the in-service diagnosis 
of dysmenorrhea, to a TAH and bilateral S-O that was 
medically necessary.  In other words, a disability incurred 
in or aggravated by service was not the cause of the TAH and 
bilateral S-O.  

The veteran's primary argument is that her service medical 
records demonstrate that she suffered from severe abdominal 
cramps and abnormal bleeding associated with her menstrual 
cycles.  Following her separation, the symptoms persisted, 
and contributed to her decision to undergo the TAH and 
bilateral S-O.  The veteran further argues that the small 
uterine fibroid that was discovered after the January 1999 
ultrasound, and later removed in February 1999, was actually 
present during her service; however, she contends that it was 
not revealed during her service because she was not tested 
for fibroids.  In this regard, she contends that the small 
uterine fibroid that she believes was present in service, 
resulted in a TAH and bilateral S-O.  

In August 2004, the veteran's accredited representative 
reasoned that because the service medical records include 
documentation that the veteran had complaints associated with 
her menstrual cycles prior to entering service, the Board 
should now consider whether the veteran's complaints 
associated with her menstrual cycles were aggravated during 
service.  

The service medical records showed that the veteran 
complained of severe cramps and abnormal bleeding in 
connection with her menstrual cycles.  Post-service medical 
records showed that the veteran reported to numerous 
gynecology follow-up appointments with similar complaints.  
In February 1999, after a small uterine fibroid was revealed 
by a January 1999 ultrasound procedure, the veteran requested 
and then underwent a TAH and bilateral S-O.  

Following the procedure, in July 2000, the VA examiner opined 
that the small uterine fibroid was not present in the past, 
and was not a contributing factor in the decision to proceed 
with the TAH and bilateral S-O procedure.  In March 2004, a 
VA examiner opined that the small uterine fibroid was not 
cause for a TAH and bilateral S-O.  

The examiner of the May 2005 VA examination stated that the 
veteran underwent a TAH and bilateral S-O due to "pain and 
cramping," but did not state that the TAH and bilateral S-O 
was medically necessary as a result of the in-service 
complaints of pain and cramping.  Further, the records show 
that this was a voluntary procedure.  The examiner also 
determined that the small uterine fibroid discovered in 1999 
was unrelated to dysmenorrhea.  The examiner opined that the 
TAH and bilateral S-O was not medically necessary as a result 
of the discovery of the small uterine fibroid.  

In conclusion, the medical record is consistent to the extent 
that the documentation in the record indicates that the TAH-
and bilateral S-O was not medically necessary due to any in-
service complaints of severe abdominal cramps, abnormal 
bleeding, or the in-service diagnosis of dysmenorrhea.  The 
medical opinions also indicated that the small uterine 
fibroid was not present prior to its discovery in January 
1999.  The record does not contain any contradictory medical 
evidence.  

In reaching this conclusion, the Board has also considered 
whether the veteran's pre-existing complaints associated with 
dysmenorrhea were aggravated during her service.  In this 
regard, the Board points out that aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  

The veteran's subjective complaints and the objective 
findings contained in the medical records following her 
discharge, with the exception of the discovery of the small 
uterine fibroid in January 1999, essentially mirrored the 
findings contained in the service medical records.  In fact, 
for the last years of her enlistment, the veteran's service 
medical records show less frequency of complaints regarding 
her gynecological problems.  As the examiner pointed out in 
April 2005, the veteran had a history of gynecological 
symptoms of irregular menses and dysmenorrhea prior to 
service, which continued after service.  The February 1999 VA 
Operative Report showed no other abnormalities of the uterus, 
to include evidence of adenomatosis or evidence of 
endometriosis, and there was no evidence of scarring or 
unusual scar tissue.  

Therefore, because the manifestations of dysmenorrhea 
documented throughout the medical record do not support a 
finding that the dysmenorrhea underwent an increase in 
severity; the Board concludes that an analysis based on 
aggravation of a preexisting disability is not required.  
VAOPGCPREC 3-2003.  

While the Board is aware of the veteran's contentions, as a 
lay person, the veteran's statements, alone, are insufficient 
and cannot be considered as a basis for establishing that the 
veteran suffered from a disability that was incurred in, or 
aggravated by service and that resulted in a TAH and 
bilateral S-O that was medically necessary.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Based on the foregoing, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
TAH and bilateral S-O.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim of entitlement to service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a total abdominal 
hysterectomy and bilateral salpingo-oophorectomy is denied.  




REMAND

The Board determines that the claim of entitlement to 
secondary service connection for carpal tunnel syndrome (CTS) 
of the right wrist requires additional development before the 
Board can adjudicate the claim.  

At the outset, the Board points out that the veteran 
submitted a statement in July 2004 which suggested that she 
no longer desired to pursue the claim of entitlement to 
service connection for CTS of the right wrist, claimed as 
secondary to CTS of the left wrist.  The RO should contact 
the veteran and obtain clarification as to whether she 
desires to pursue the current claim of entitlement to 
secondary service-connection for CTS of the right wrist.  If 
the veteran's response indicates that she intends to pursue 
the current claim, the RO should comply with the directives 
of this Remand.  

Turning to the current claim of entitlement to secondary 
service-connection for CTS of the right wrist, the 
development thus far is incomplete.  In Stegall v. West, 11 
Vet. App. 268 (1998), the US Court of Appeals for Veterans 
Claims (Court) held that VA was obligated by law to ensure 
either RO or Board compliance with development directed in 
earlier Board Remand actions.  

In the Board's September 2004 Remand, the RO was asked to 
arrange for the veteran to undergo a VA examination in order 
to obtain an opinion as to whether it was as least as likely 
as not that the service-connected CTS of the left wrist, 
caused the CTS of the right wrist, or aggravated the CTS of 
the right wrist.  

On VA examination, dated in April 2005, the examiner stated 
that the veteran's self-reported symptoms and positive 
Tinnels on physical examination "suggest possible [r]ight 
CTS," and that an electromyograph (EMG) was pending.  The 
examiner also stated that because the veteran was right-
handed and because she developed a long standing history of 
left upper extremity radiculopathy, due to cervical disease 
and left carpal tunnel syndrome, it would be reasonable to 
assume that the veteran may have compensated for this by 
doing even more with her right upper extremity, which may 
have potentially aggravated the right upper extremity CTS.  

The Board finds that it is unclear as to whether the examiner 
reviewed the results of the EMG, and the fact that the 
examiner stated that the veteran's self-reported symptoms and 
the examination suggested possible right CTS leaves a 
question as to whether the veteran has a definitive diagnosis 
of CTS of the right wrist.  Because it remains unclear as to 
whether the service-connected CTS of the left wrist 
aggravates the non-service connected CTS of the right wrist, 
the medical opinion requires clarification.  

Based on the foregoing, the Board finds that additional 
development is necessary in order to obtain clarification of 
the veteran's July 2004 statement, and if the veteran desires 
to pursue the claim, to obtain a medical opinion that 
specifically addresses whether it is as least as likely as 
not that the CTS of the right is proximately due to or 
aggravated by the CTS of the left wrist.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA and non-VA, who 
have treated her for carpal tunnel 
syndrome (CTS).  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.  The 
veteran and the representative should be 
notified of the records VA is unable to 
obtain.  

3.  It should be ascertained whether the 
veteran had an EMG in conjunction with 
the May 2005 VA medical examination.  If 
that stud was performed, the results 
should be associated with the claims 
folder.  Thereafter the claims folder 
should be referred to the physician who 
performed the May 2005 VA medical 
examination for an opinion as to whether 
the diagnosis of CTS of the right wrist 
is proximately due to or aggravated by 
the service-connected CTS of the left 
wrist.  The physician should provide a 
complete rationale for any opinion(s) 
expressed.

If the EMG was not performed, or if the 
results are unavailable, or if the 
physician who performed the May 2005 VA 
medical examination is not available, the 
veteran should be afforded VA examination 
by a physician in order to determine the 
etiology of the CTS involving the 
veteran's right wrist.  All indicated 
tests and studies are to be performed.  
The claims folder and a copy of this 
Remand must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the 
physician's report.  

Following the examination, the physician 
should clearly state the diagnosis.  If 
CTS of the right wrist is diagnosed, the 
physician is requested to provide an 
opinion as to whether the diagnosis of 
CTS of the right wrist is proximately due 
to or aggravated by the service-connected 
CTS of the left wrist.  The physician 
should provide a complete rationale for 
any opinion(s) expressed.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause may adversely affect the claim.  

5.  Thereafter, the RO should 
readjudicate this claim and review the 
claims file and ensure that all 
notification and development action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


